OPINION — AG — ** CERTIFIED PUBLIC ACCOUNTANTS — CERTIFICATION ** PURSUANT TO 59 Ohio St. 15.9 [59-15.9], IT IS WITHIN THE SOUND DISCRETION OF THE STATE BOARD OF PUBLIC ACCOUNTANCY TO ACCEPT AN APPLICATION CONDITIONAL CREDITS EARNED IN PASSING THE UNIFORM CERTIFIED PUBLIC ACCOUNTANT'S EXAMINATION IN ANOTHER STATE. HOWEVER, UNLESS THE APPLICANT HOLDS A VALID AND UNREVOKED LICENSE UNDER THE LAWS OF ANY OTHER STATE OR POLITICAL SUBDIVISION OF THE UNITED STATES, THE ELIGIBILITY REQUIREMENTS OF 59 Ohio St. 15.8 [59-15.8], MUST BE MET BY THE APPLICANT BEFORE HE MAY BE ISSUED A CERTIFIED PUBLIC ACCOUNTANT CERTIFICATE BY THE STATE BOARD OF PUBLIC ACCOUNTANCY. (QUALIFICATIONS, EXAMINATION, CERTIFICATION, PROFESSIONS, TEST, CPA) CITE: 59 Ohio St. 15.9 [59-15.9], 59 Ohio St. 15.5 [59-15.5], 59 Ohio St. 15.13 [59-15.13] (MIKE D. MARTIN)